Relator was held under an indictment charging the murder of Clyde Freddie Mears, and at a hearing of his writ of habeas corpus he was refused bail by the district judge.
The State showed a killing by one identified as appellant of a man endeavoring to apprehend appellant who was at such time engaged in tampering with an automobile which had been entered by means of prizing open a window thereof, this intruder being within such car and evidently rifling same. While in pursuit of the person thus found in such car, Mr. Mears was stabbed and died in about seven or eight minutes.
Relator offered no testimony at the hearing.
We are constrained to concur in the judgment of the trial court that the proof shown herein is evident, and the judgment refusing bail is affirmed.